DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an annular oil dam member extending from an end portion of the outer-side cylindrical portion on a second axial-direction side to the radial-direction inner side to immerse the friction plate in oil supplied from the radial-direction inner side toward the outer side, together with the outer-side cylindrical portion and the radial-direction portion.” It is unclear what “immerse” means in this context. A definition of “immerse” is “dipped in liquid” which implies a complete oil bath in which the friction plates are dipped into or sitting in. On the other hand, one skilled in the art would understand that oil travels outward and coats the friction plates in these types of wet-clutches. Furthermore, usage in the specification includes that the immersing is for lubrication (see paragraphs [0017], [0074] and [0086]) and that oil as a liquid surface causes the baffle to be immersed (see paragraph [0023]). This implies that the latter/broader definition is the intended use in this application. In view of this, the term “immerse” is unclear.
Claim 4 recites “wherein the oil dam member extends toward the radial-direction inner side from the baffle member.” Based on a general definition, this should mean that the dam member extends inwardly from baffle member or contacts the baffle and extends inward. However, none of the embodiments includes this feature. As such, it appears that a different meaning from extending “from” is being used. In order to provide compact prosecution and consistent with the embodiments, the Examiner is interpreting this feature as meaning that the oil dam extends toward the radial-direction inner side to a location inward of the baffle, in other words more inwardly than the baffle member.
Claim 11 is a repeat of claim 5 from which it directly depends and is in error. As such, there are indefinite issue with the double recitations of various features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse et al. (US 6,910,561; hereinafter “Sasse”) in view of Shimamura et al. (US 5,240,095; hereinafter “Shimamura”).

Claim 1
Sasse discloses an automatic transmission disposed between an engine and a transmission mechanism, the automatic transmission comprising:
a starting clutch (10) which connects and disconnects motive power between the engine (“internal combustion engine” connected to the drive shaft) and the transmission mechanism (transmission connected to “transmission input shaft”), the starting clutch comprising:
a clutch hub (inner hub 26) connected to the drive output/transmission mechanism and comprising an inner-side cylindrical portion (splined cylindrical portion of 26 on which plates 24 are located) located on a radial-direction inner side;
a clutch drum (outer hub 12) connected to the engine and comprising an outer- side cylindrical portion (splined cylindrical portion of 12 on which plates 22 are located) disposed on a radial-direction outer side of the inner-side cylindrical portion;
a friction plate (22 or 26) provided slidably between the clutch hub (26) and the clutch drum (12); and
a piston (32) which presses the friction plate (22 or 26) from a first axial-direction side (left side in FIG. 1), wherein
the clutch drum (12) comprises:
a radial-direction portion (left radially extending flange portion of 12 in FIG. 1) extending from an end portion of the outer-side cylindrical portion (axially extending portion of 12) on the first axial-direction side (left side in FIG. 1) to the radial-direction inner side; and
an annular oil dam member (right radially extending portion of 12 in FIG. 1) extending from an end portion of the outer-side cylindrical portion on a second axial-direction side (right side in FIG. 1) to the radial-direction inner side to immerse the friction plate (22 or 26) in oil supplied from the radial-direction inner side toward the outer side, together with the outer-side cylindrical portion and the radial-direction portion (see column 7, lines 9-26 and FIG. 1; see also reference to a wet clutch throughout Sasse which is understood by those skilled in the art to mean a clutch cooled by fluid).
It is noted that “immerse” is interpreted as including oil coating the component which is the latter definition described above in the rejection under 112(b).
Sasse does not disclose that the clutch hub is connected to the drive input and the clutch drum is connected to the drive output and instead discloses the reverse of this arrangement. However, Shimamura discloses that a clutch may include the input as the inner clutch hub (1) and the output as the outer clutch drum (2) (see FIG. 1 and column 2, lines 18-26). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to have reversed which clutch hub is the input side and which clutch hub is the output side, such that the inner clutch hub is connected to the drive source, which in Sasse is the engine, and the outer clutch hub/drum is connected to the output, which in Sasse is the transmission, since this is a mere reversal of parts is an obvious matter of design choice  that does not change the operation of the clutch which selectively connects or disconnects the two hubs. In this case, using the outer hub as the transmission side would provide for increased flexibility in radially overlapping the transmission components over the main clutch.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura as set forth in the rejection of claim 1, and further in view of Oguri (JP H1030714).

Claim 2
Sasse does not disclose wherein a rotational speed sensor for detecting an input rotational speed of the transmission mechanism is disposed on the radial- direction outer side of the clutch drum. However, Oguri discloses wherein a rotational speed sensor (81 and end of 56) for detecting an input rotational speed of the transmission mechanism is disposed on the radial- direction outer side of the clutch drum (see e.g., Abstract) and FIG. 2).  It would have been obvious to one having ordinary skill in the art to have provided a speed sensor on the outside of the clutch drum in order to provide control that is based on the transmission input speed for the transmission and/or main clutch.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura and Oguri as set forth in the rejection of claim 2, and further in view of Riedisser (DE 102019210335).

Claim 3
Sasse does not disclose wherein a baffle member for guiding the oil supplied from the radial-direction inner side toward the outer side to the radial-direction outer side of the inner-side cylindrical portion is disposed on the radial-direction inner side of the clutch hub. However, Riedisser discloses a baffle member ()see end of lead line for reference 4 pointing to an inclined guide member forming an adjacent opening in the inner clutch hub) which guides the oil supplied from the radial-direction inner side toward the outer side to the radial-direction outer side of the inner-side cylindrical portion is disposed on the radial-direction inner side of the clutch hub (see FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to include such a baffle member with an adjacent through hole in order to guide oil in an outward direction to lubricate and/or cool the clutch plates.

Claim 4
As best understood, Sasse FIG. 1 as modified discloses wherein the oil dam member (right flange member of 12 in FIG. 1) extends toward the radial-direction inner side from the baffle member (see FIG. 1 illustrating the dam member extending more inwardly than the location of where the baffle member is to be placed at the inner clutch hub).

Claim(s) 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura, Oguri and Riedisser as set forth in the rejection of claim 3 or 4, and further in view of Asai et al. (US 2019/0301542; hereinafter “Asai”).

Claim 5
Sasse does not disclose wherein the piston comprises: a pressing portion disposed on the first axial-direction side of the friction plate and extending in a radial direction; and a cylindrical portion extending from the pressing portion to the second axial-direction side and located on the radial-direction inner side of the clutch hub, and the cylindrical portion is provided with a through hole penetrating through the cylindrical portion in the radial direction. However, Asai discloses a clutch wherein the piston (69) comprises: a pressing portion (surface or portion contacting clutch plates) disposed on the first axial-direction side (right side of FIG. 1) of the friction plate and extending in a radial direction; and a cylindrical portion (axially extending portion with 70a) extending from the pressing portion to the second axial-direction side (left side in FIG. 1) and located on the radial-direction inner side of the clutch hub (65), and the cylindrical portion is provided with a through hole (70a) penetrating through the cylindrical portion in the radial direction (and aligned with holes 65d in the clutch hub) (see FIG. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to include the holes in the clutch hub and aligned extension of the piston with holes so that oil traveling into the clutch is greater and lesser during different states as desired.

Claim 9
Sasse does not disclose wherein the piston comprises: a pressing portion disposed on the first axial-direction side of the friction plate and extending in a radial direction; and a cylindrical portion extending from the pressing portion to the second axial-direction side and located on the radial-direction inner side of the clutch hub, and the cylindrical portion is provided with a through hole penetrating through the cylindrical portion in the radial direction. However, Asai discloses a clutch wherein the piston (69) comprises: a pressing portion (surface or portion contacting clutch plates) disposed on the first axial-direction side (right side of FIG. 1) of the friction plate and extending in a radial direction; and a cylindrical portion (axially extending portion with 70a) extending from the pressing portion to the second axial-direction side (left side in FIG. 1) and located on the radial-direction inner side of the clutch hub (65), and the cylindrical portion is provided with a through hole (70a) penetrating through the cylindrical portion in the radial direction (and aligned with holes 65d in the clutch hub) (see FIG. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to include the holes in the clutch hub and aligned extension of the piston with holes so that oil traveling into the clutch is greater and lesser during different states as desired.

Claim 11
Claim 11 is rejected the same as claim 5 (see rejection of claim 5).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura as set forth in the rejection of claim 1, and further in view of Riedisser.

Claim 6
Sasse does not disclose wherein a baffle member for guiding the oil supplied from the radial-direction inner side toward the outer side to the radial-direction outer side of the inner-side cylindrical portion is disposed on the radial-direction inner side of the clutch hub. However, Riedisser discloses a baffle member ()see end of lead line for reference 4 pointing to an inclined guide member forming an adjacent opening in the inner clutch hub) which guides the oil supplied from the radial-direction inner side toward the outer side to the radial-direction outer side of the inner-side cylindrical portion is disposed on the radial-direction inner side of the clutch hub (see FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to include such a baffle member with an adjacent through hole in order to guide oil in an outward direction to lubricate and/or cool the clutch plates.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura as set forth in the rejection of claim 1, and further in view of Asai.

Claim 7
Sasse does not disclose wherein the piston comprises: a pressing portion disposed on the first axial-direction side of the friction plate and extending in a radial direction; and a cylindrical portion extending from the pressing portion to the second axial-direction side and located on the radial-direction inner side of the clutch hub, and the cylindrical portion is provided with a through hole penetrating through the cylindrical portion in the radial direction. However, Asai discloses a clutch wherein the piston (69) comprises: a pressing portion (surface or portion contacting clutch plates) disposed on the first axial-direction side (right side of FIG. 1) of the friction plate and extending in a radial direction; and a cylindrical portion (axially extending portion with 70a) extending from the pressing portion to the second axial-direction side (left side in FIG. 1) and located on the radial-direction inner side of the clutch hub (65), and the cylindrical portion is provided with a through hole (70a) penetrating through the cylindrical portion in the radial direction (and aligned with holes 65d in the clutch hub) (see FIG. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to include the holes in the clutch hub and aligned extension of the piston with holes so that oil traveling into the clutch is greater and lesser during different states as desired.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura and Oguri as set forth in the rejection of claim 2, and further in view of Asai.

Claim 8
Sasse does not disclose wherein the piston comprises: a pressing portion disposed on the first axial-direction side of the friction plate and extending in a radial direction; and a cylindrical portion extending from the pressing portion to the second axial-direction side and located on the radial-direction inner side of the clutch hub, and the cylindrical portion is provided with a through hole penetrating through the cylindrical portion in the radial direction. However, Asai discloses a clutch wherein the piston (69) comprises: a pressing portion (surface or portion contacting clutch plates) disposed on the first axial-direction side (right side of FIG. 1) of the friction plate and extending in a radial direction; and a cylindrical portion (axially extending portion with 70a) extending from the pressing portion to the second axial-direction side (left side in FIG. 1) and located on the radial-direction inner side of the clutch hub (65), and the cylindrical portion is provided with a through hole (70a) penetrating through the cylindrical portion in the radial direction (and aligned with holes 65d in the clutch hub) (see FIG. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to include the holes in the clutch hub and aligned extension of the piston with holes so that oil traveling into the clutch is greater and lesser during different states as desired.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura, Oguri and Riedisser as set forth in the rejection of claim 4, and further in view of Sasse FIG. 24.

Claim 10
Sasse discloses wherein the oil dam member (right flange of 12 in FIG. 1) is located on the second axial-direction side of the friction plate, and is fixed to the outer-side cylindrical portion by an end portion (upper and outer portion of dam member in FIG. 1) of the oil dam member on the radial-direction outer side 
Sasse FIG. 1 does not disclose that the end portion is welded to the outer-side cylindrical portion. However, FIG. 24 (see annotated FIG. 24 in rejection of claim 12 below) illustrates the schematic of a weld at the outer edge of the oil dam at the outer-side cylindrical portion (see annotated FIG. 24 below illustrating a fillet weld). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse FIG. 1 so that the oil dam member was welded to the outer-side cylindrical portion of FIG. 1 in Sasse in order to provide a strong, high load capacity joint, not require additional machining and/or to provide a leakproof attachment.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse (FIG. 1) in view of Shimamura as set forth in the rejection of claim 1, and further in view of Sasse FIG. 24.


Claim 12
Sasse discloses wherein the oil dam member (right flange of 12 in FIG. 1) is located on the second axial-direction side of the friction plate, and is fixed to the outer-side cylindrical portion by an end portion (upper and outer portion of dam member in FIG. 1) of the oil dam member on the radial-direction outer side 
Sasse FIG. 1 does not disclose that the end portion is welded to the outer-side cylindrical portion. However, FIG. 24 illustrates the schematic of a weld at the outer edge of the oil dam at the outer-side cylindrical portion (see annotated FIG. 24 below illustrating a fillet weld). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse FIG. 1 so that the oil dam member was welded to the outer-side cylindrical portion of FIG. 1 in Sasse in order to provide a strong, high load capacity joint, not require additional machining and/or to provide a leakproof attachment.
[AltContent: textbox (Dam member)][AltContent: arrow][AltContent: textbox (Weld)][AltContent: arrow]
    PNG
    media_image1.png
    548
    459
    media_image1.png
    Greyscale


Claim 13
Sasse (FIG. 1) discloses wherein the oil dam member is configured to: cause the friction plate to be immersed in oil supplied from the radial-direction inner side toward the outer side, to thereby lubricate the starting clutch; but does not disclose that the dam member restricts movement of the friction plate in the axial direction for fastening. However, FIG. 24 of Sasse discloses that the dam member may act as the backing plate and directly abut the clutch plates (see annotated FIG. 24 above), thereby both causing immersion of the friction plates and restricting movement of the friction plates. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse FIG. 1 so that the oil dam member is directly against the clutch plates acting as the backing plate in order to eliminate the need for a snap ring, etc. to stop movement of the clutch plates.

Claim 14
Sasse (FIG. 1) discloses wherein the oil dam member is configured to: cause the friction plate to be immersed in oil supplied from the radial-direction inner side toward the outer side, to thereby lubricate the starting clutch; but does not disclose that the dam member restricts movement of the friction plate in the axial direction for fastening. However, FIG. 24 of Sasse discloses that the dam member may act as the backing plate and directly abut the clutch plates (see annotated FIG. 24 above), thereby both causing immersion of the friction plates and restricting movement of the friction plates. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse FIG. 1 so that the oil dam member is directly against the clutch plates acting as the backing plate in order to eliminate the need for a snap ring, etc. to stop movement of the clutch plates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20140174876 to Meyer discloses a dam member at one end of a clutch and piston housing at the other end of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659